
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 43
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2012
			Mr. McConnell (for
			 himself, Mrs. Feinstein,
			 Mr. McCain, Mr.
			 Durbin, and Ms. Collins)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on
			 Finance
		
		JOINT RESOLUTION
		Approving the renewal of import
		  restrictions contained in the Burmese Freedom and Democracy Act of 2003, and
		  for other purposes. 
	
	
		1.Amendment to burmese freedom
			 and democracy act of 2003Section 9(b)(3) of the Burmese Freedom and
			 Democracy Act of 2003 (Public Law 108–61; 50 U.S.C. 1701 note) is amended by
			 striking nine years and inserting twelve
			 years.
		2.Renewal of
			 import restrictions under Burmese Freedom and Democracy Act of 2003
			(a)In
			 generalCongress approves the renewal of the import restrictions
			 contained in section 3(a)(1) and section 3A (b)(1) and (c)(1) of the Burmese
			 Freedom and Democracy Act of 2003.
			(b)Rule of
			 constructionThis joint resolution shall be deemed to be a
			 renewal resolution for purposes of section 9 of the Burmese
			 Freedom and Democracy Act of 2003.
			3.Effective
			 dateThis joint resolution and
			 the amendment made by this joint resolution shall take effect on the date of
			 the enactment of this joint resolution or July 26, 2012, whichever occurs
			 first.
		
